Citation Nr: 1530362	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  02-15 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for a service- connected cervical spine disorder. 

2.  Entitlement to an initial disability rating in excess of 30 percent for a service-connected adjustment disorder with depressed mood. 

3.  Entitlement to an effective date earlier than May 2, 2007 for the grant of a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The appellant had active service from July 1978 to January 1984. 

In terms of procedural history, the appellant was granted service connection for residuals of a cervical spine injury in a December 1984 rating decision.  At that time, the Department of Veterans Affairs (VA) Regional Office (RO) assigned a noncompensable disability rating effective January 19, 1984.  However, in a July 1985 rating decision, the RO increased the appellant's cervical spine disability rating to 10 percent. 

In an April 1998 rating decision, the RO denied the appellant's request for an increased rating in excess of 10 percent for his cervical spine disability.  On appeal, the Board of Veterans' Appeals (Board) granted the appellant's request for an increased rating in a decision dated in October 2001.  In doing so, the Board found the appellant's cervical spine disorder to be 30 percent disabling.  See October 2001 Board decision.  In effectuating this award, the RO assigned an effective date of June 2, 2000.  In an April 2002 rating decision, the RO confirmed the assignment of the 30 percent rating. 

Turning to the current appeal, this matter initially came before the Board on appeal from an August 2002 rating decision of the RO in Detroit, Michigan, in which the RO denied the appellant's request for an increased disability rating in excess of 30 percent for his service-connected cervical spine disorder.  See August 2002 rating decision; October 2002 Notice of Disagreement; February 2004 Statement of the Case; VA Form 9.  In December 2003 and August 2005, the Board remanded the appellant's increased rating claim for additional development.  Subsequent to the completion of this development, the Board issued a decision in June 2006 in which it increased the appellant's cervical spine rating from 30 percent to 40 percent.  See June 2006 BVA decision; see also July 2006 rating decision (based upon the Board's June 2006 decision, the RO assigned the appellant a 40 percent disability rating effective May 31, 2002).  The appellant appealed the denial of an increased rating in excess of 40 percent to the United States Court of Appeals for Veterans Claims (Court). 

In March 2008, representatives of the appellant and VA's General Counsel filed a Joint Motion for Partial Remand in which the parties asserted VA erred in its duty to assist the appellant by not obtaining his records from the United States Social Security Administration.  An Order of the Court dated March 25, 2008 granted the parties' motion and vacated the Board's decision as it pertained to the assignment of the 40 percent rating.  The case was subsequently returned to the Board.  For the record, the Board observes that during this time frame, the appellant filed a motion for reconsideration of the Board's June 2006 decision.  In May 2008, a Deputy Vice Chairman of the Board dismissed the appellant's motion.  See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1000 et seq.  In doing so, the Deputy Vice Chairman noted that since the June 2006 Board decision had been vacated by the Court, the motion for reconsideration was moot. 

Also in May 2008, the RO granted the appellant service connection for an adjustment disorder with depressed mood secondary to his cervical spine disability.  In doing so, the RO assigned a 30 percent disability rating with an effective date of May 2, 2007 on the basis of a VA outpatient treatment report in which a medical provider had related these conditions.  In that same rating decision, the RO denied the appellant's request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The appellant appealed the assigned 30 percent adjustment disorder rating and TDIU denial to the Board.  See July 2008 notice of disagreement.  However, after additional evidence was associated with the claims file, the RO granted the appellant's TDIU claim and assigned an effective date of May 2, 2007 (the day the appellant met the schedular criteria for the assignment of individual unemployability pursuant to 38 C.F.R. § 4.16(a) on the basis that his service-connected disabilities totaled a combined disability rating of 60 percent and occurred from a common etiology).  See May 2009 rating decision.  The RO continued to deny the appellant's request for a rating in excess of 30 percent for his service-connected adjustment disorder.  See May 2009 Statement of the Case.  Thereafter, the appellant perfected an appeal as to the denial of his increased rating adjustment disorder claim; and also appealed the May 2, 2007 effective date assigned to his TDIU.  See September 2009 Notice of Disagreement; May 2010 Statement of the Case; June 2010 Substantive Appeal. Thus, those two issues are ripe for the Board's review. 

In a July 2008 decision, the Board remanded the appellant's increased rating cervical spine claim in order to allow the RO an opportunity to request the appellant's records from SSA.  See March 2008 Joint Motion for Partial Remand; July 2008 BVA decision.  The RO attempted to obtain these records, but was informed that none were available.  See October 2008 memorandum to the claims file.  After reviewing all of the evidence available, the RO then issued a Supplemental Statement of the Case in which it continued to deny the appellant's request for an increased rating in excess of 40 percent for his cervical spine disability.  See May 2009 Supplemental Statement of the Case.  That issue has since been returned to the Board for further review.  See VA Form 8. 

The appellant testified at a hearing via video conference before the undersigned Veterans Law Judge in November 2010.  The issues addressed during that hearing were (1) a claim of entitlement to an increased rating in excess of 40 percent for a cervical spine disability, (2) a claim of entitlement to an initial disability rating in excess of 30 percent for a depressive disorder and (3) entitlement to an effective date earlier than May 2, 2007 for the award of a total rating based on individual unemployability. 

Subsequently, in December 2010, the appellant's representative submitted a statement to the Board in which he asserted his awareness of outstanding VA medical records relevant to the appellant's increased rating cervical spine claim that had not been requested by VA.  In submitting this statement, the representative essentially argued that the appellant's appeal be remanded to the RO for additional development. 

Thereafter, the Board remanded the case in July 2011 to comply with counsel's December 2010 request to obtain the outstanding VA treatment records.  On remand, additional records from the VAMC in Detroit dated from 1990 to 2014 were obtained and scanned into VBMS.  The case is now returned for appellate review.

Unfortunately for the reasons described below, once again, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for his service-connected cervical spine disability, which is currently evaluated as 40 percent disabling, effective May 31, 2002.  Although the Veteran has submitted extensive argument in connection with his claim, he essentially has two primary contentions.  First, he contends that his cervical spine disability has resulted in cord involvement necessitating a 100 percent rating under the former Diagnostic Code 5285.  Second, he contends that demonstrable deformity of the cervical spine is present, thereby warranting an additional 10 percent rating under the former schedular criteria.  The former schedular criteria provided that an additional 10 percent rating can be added to that for limitation of motion based upon "demonstrable deformity of vertebral body."  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002). 

The Veteran was last evaluated for compensation and pension purposes for his cervical spine disability in March 2009.  Since that time he has complained of radicular symptoms of pain and numbness shooting into his upper extremities, which he had previously denied.  The revised criteria for the spine allow for a separate rating for neurological impairment.  An August 2014 VA treatment record also notes that the Veteran indicated that the cervical spine pain had been higher than the baseline the last one to two weeks and was worse at night.  These findings suggest that the Veteran's cervical spine disability might have worsened in severity since it was last evaluated in March 2009, more than six years ago.  

Also, the criteria for the next higher 60 percent rating under the former Diagnostic Code 5285, includes residuals of a fracture of a vertebra, without cord involvement, and with abnormal mobility requiring a neck brace (jury mast).  38 C.F.R. 4.71a, Diagnostic Code 5285 (2002).  The medical evidence indicates that starting in 2003 the Veteran started wearing a soft neck brace.  He eventually also started to wear a hard neck brace.  The medical evidence does not clearly state whether the Veteran's use of the neck brace is due to abnormal mobility of the cervical spine.  The March 2009 VA examination report notes that the examiner recommended that the Veteran continue to wear the neck brace daily but that it could not be resolved without speculation the type of neck brace used.  

These matters must be resolved on remand.

The Veteran was last evaluated for compensation and pension purposes for his adjustment disorder with depressed mood in March 2009.  At the examination, it was determined that his impairment in functioning was due to his pain, which was causing his depression.  Thus, the examiner found that it was at least as likely as not that the Veteran's adjustment disorder with depression was secondary to the cervical spine disability.  As the record demonstrates a potential increase in severity of the Veteran's cervical spine disability, including an increase in pain associated with the cervical spine disability as reported on a VA treatment record in August 2014, another examination is warranted to assess the present severity of the Veteran's adjustment disorder with depressed mood, as well.

The issue of entitlement to an effective date earlier than May 2, 2007 for the grant of a TDIU is inextricably intertwined with the issues being remanded herein.  Therefore, the TDIU matter is deferred until resolution of the increased rating claims for the cervical spine and psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional treatment records pertaining to the Veteran's cervical spine and psychiatric disabilities from the VAMC in Detroit, Michigan dated since August 2014. 

2.  Ask the Veteran to identify any additional pertinent evidence including treatment records for his cervical spine and psychiatric disorder.  Make reasonable efforts to obtain any treatment records adequately identified.

3.  After the above development, schedule the Veteran for a VA orthopedic examination to address the Veteran's cervical spine disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including MRIs and/ or X-rays if indicated, should be performed.  The examiner is asked to make the following medical determinations:

(a) Identify any orthopedic findings related to the Veteran's service-connected cervical spine disability and fully describe the extent and severity and those symptoms.  

(b) Determine whether there are residuals of a fracture of a vertebra, without cord involvement, and with abnormal mobility requiring a neck brace (jury mast).    

(c) Determine whether there is unfavorable anklyosis of the entire spine.  

(d)  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Has the Veteran experienced incapacitating episodes due to his cervical spine disability?    

If the examiner determines that the Veteran has experienced incapacitating episodes due to his cervical spine disability, as defined in the rating criteria, determine (i) when each incapacitating episode occurred and (ii) the duration of each incapacitating episode.  This description must be sufficient to allow VA to determine the total duration of all incapacitating episodes during any 12 month period on appeal.  

(e)  The examiner should clearly delineate whether any neurologic abnormality of the upper extremities is at least as likely as not (i.e. 50 percent chance of greater) secondary to the Veteran's service-connected cervical spine disability.  The examiner should also address any functional impairment resulting from any neurologic abnormalities attributable to cervical spine including the nerves involved and the severity of the impairment.  

The examiner should consider specifically, the Veteran's complaints of radiating pain and numbness into the upper extremities.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the severity of the disability at issue or because of some other reason.

4.  Then schedule the Veteran for a VA psychiatric examination to determine the current severity of his adjustment disorder with depressed mood.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected adjustment disorder, in accordance with the rating criteria specified at 38 C.F.R. § 4.130.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the severity of the disability at issue or because of some other reason.

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claims on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




